office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 dhkim posts-138703-11 uilc date date third party communication none date of communication not applicable to john f eiman senior counsel and collateral subject matter expert deductible and capital expenditures issue_practice_group from branch chief branch office of associate chief_counsel income_tax and accounting subject request for guidance regarding whether property that satisfies the definition of both qualified_leasehold_improvement_property and qualified_restaurant_property or qualified_retail_improvement_property is eligible for bonus_depreciation under sec_168 this chief_counsel_advice responds to your request for technical assistance dated date this advice may not be used or cited as precedent issue sec_1 is qualified_restaurant_property which also meets the definition of qualified_leasehold_improvement_property eligible for the 50-percent additional first year depreciation deduction under sec_168 of the internal_revenue_code for taxable years and assuming all other requirements in sec_168 are met is qualified_retail_improvement_property which also meets the definition of qualified_leasehold_improvement_property eligible for the 50-percent additional first year depreciation deduction under sec_168 for taxable years and assuming all other requirements in sec_168 are met if property that satisfies the definition of both qualified_leasehold_improvement_property and qualified_restaurant_property or qualified_retail_improvement_property is eligible for the 50-percent additional first year depreciation deduction under section posts-138703-11 k assuming all other requirements in sec_168 are met for taxable years and what steps must the taxpayer take to claim this deduction conclusion sec_1 qualified_restaurant_property as defined in sec_168 as in effect on the day before the date of the tax extenders and alternative_minimum_tax relief act of that is placed_in_service in is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all requirements in sec_168 are met qualified_restaurant_property as defined in sec_168 that is placed_in_service after date during the and taxable years and that also meets the definition of qualified_leasehold_improvement_property as defined in sec_168 sec_168 and sec_1_168_k_-1 of the income_tax regulations is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met qualified_retail_improvement_property as defined in sec_168 that is placed_in_service after date during the and taxable years and that also meets the definition of qualified_leasehold_improvement_property as defined in sec_168 sec_168 and sec_1_168_k_-1 is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met although the 15-year_property classification for qualified_retail_improvement_property did not apply for depreciable_property placed_in_service before any depreciable_property that is placed_in_service in and that meets the definition of qualified_leasehold_improvement_property as defined in sec_168 sec_168 and sec_1_168_k_-1 is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met if property that satisfies the definition of both qualified_leasehold_improvement_property as defined in sec_168 sec_168 and sec_1_168_k_-1 and qualified_restaurant_property as defined in sec_168 or qualified_retail_improvement_property as defined in sec_168 is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met the taxpayer claims this deduction for this property as they would for any other item of qualified_property as defined in sec_168 and sec_1_168_k_-1 no special steps are necessary law and analysis sec_168 as amended by sec_103 of the economic stimulus act of pub_l_no 122_stat_613 date provides a 50-percent additional first year depreciation deduction for the taxable_year in which qualified posts-138703-11 property is placed_in_service by a taxpayer the term qualified_property is defined in sec_168 and sec_1_168_k_-1 sec_168 defines the term qualified_property as meaning among other things property i to which sec_168 applies with a recovery_period of years or less ii which is computer_software as defined in sec_167 for which a deduction is allowable under sec_167 without regard to this subsection iii which is water_utility_property or iv which is qualified_leasehold_improvement_property for purposes of sec_168 sec_1_168_k_-1 provides that the recovery_period is determined in accordance with sec_168 regardless of any election made by the taxpayer under sec_168 sec_168 provides that the term qualified_leasehold_improvement_property means any improvement to an interior portion of a building which is nonresidential_real_property if i such improvement is made under or pursuant to a lease as defined in sec_168 by the lessee or sublessee or by the lessor of that portion ii that portion is to be occupied exclusively by the lessee or any sublessee of the portion and iii the improvement is placed_in_service more than three years after the date the building was first placed_in_service qualified_leasehold_improvement_property does not include any improvement for which the expenditure is attributable to the enlargement of the building any elevator or escalator any structural_component benefiting a common area or the internal structural framework of the building sec_1_168_k_-1 provides the rules relating to sec_168 for purposes of sec_168 sec_1_168_k_-1 provides that qualified_leasehold_improvement_property means any improvement which is sec_1250 property to an interior portion of a building that is nonresidential_real_property if i the improvement is made under or pursuant to a lease as defined in sec_1_168_k_-1 by the lessee or any sublessee of the interior portion or by the lessor of that interior portion ii the interior portion of the building is to be occupied exclusively by the lessee or any sublessee of that interior portion and iii the improvement is placed_in_service more than years after the date the building was first placed_in_service by any person sec_1 k - c provides that qualified_leasehold_improvement_property does not include any improvement for which the expenditure is attributable to the enlargement of the building any elevator or escalator any structural_component benefitting a common area or the internal structural framework of the building for purposes of sec_1_168_k_-1 sec_1_168_k_-1 defines the following terms building common area elevator escalator enlargement internal structural_component lease nonresidential_real_property and structural_component sec_211 and b of the american_jobs_creation_act_of_2004 pub_l_no 118_stat_1418 date the act amended sec_168 by i classifying any qualified_leasehold_improvement_property as 15-year_property under sec_168 and ii defining the term qualified leasehold improvement posts-138703-11 property in sec_168 these provisions are effective for property placed_in_service after date sec_168 provides that the term qualified_leasehold_improvement_property has the meaning given such term in sec_168 except that a in the case of an improvement made by the person who was the lessor of such improvement when such improvement was placed_in_service such improvement shall be qualified_leasehold_improvement_property if at all only so long as such improvement is held by such person sec_168 provides an exception to the rule under sec_168 in the case of death and the transactions listed in sec_168 ii - v sec_211 and c of the act also amended sec_168 by i classifying any qualified_restaurant_property as 15-year_property under sec_168 and ii defining the term qualified_restaurant_property in sec_168 these provisions are effective for property placed_in_service after date sec_168 as in effect on the day before the date of the enactment of the tax extenders and alternative_minimum_tax relief act of pub_l_no 122_stat_3867 date the act provided that the term qualified_restaurant_property means any sec_1250 property which is an improvement to a building if a such improvement is placed_in_service more than years after the date such building was first placed_in_service and b more than percent of the building’s square footage is devoted to preparation of and seating for on-premises consumption of prepared meals this provision is effective for property placed_in_service after date and before date sec_305 of the act amended sec_168 as amended by sec_305 of the act sec_168 provides that the term qualified_restaurant_property means any sec_1250 property which is a building or an improvement to an building if more than percent of the building’s square footage is devoted to preparation of and seating for on-premises consumption of prepared meals also sec_168 provides that qualified_restaurant_property is not considered qualified_property for purposes of sec_168 sec_168 as amended by sec_305 of the act is effective for property placed_in_service after date sec_305 of the act also amended sec_168 by i classifying any qualified_retail_improvement_property as 15-year_property under sec_168 and ii defining the term qualified_retail_improvement_property in sec_168 these provisions are effective for property placed_in_service after date sec_168 provides that the term qualified_retail_improvement_property means any improvement to an interior portion of a building which is nonresidential_real_property if i such portion is open to the general_public and is used in the retail trade or posts-138703-11 business of selling tangible_personal_property to the general_public and ii such improvement is placed_in_service more than years after the date the building was first placed_in_service in the case of an improvement made by the owner of such improvement sec_168 provides that such improvement shall be qualified_retail_improvement_property if at all only so long as such improvement is held by such owner rules similar to the rules under sec_168 apply for purposes of the preceding sentence sec_168 provides that qualified_retail_improvement_property does not include any improvement for which the expenditure is attributable to the enlargement of the building any elevator or escalator any structural_component benefitting a common area or the internal structural framework of the building sec_168 provides that qualified_retail_improvement_property is not considered qualified_property for purposes of sec_168 this provision is effective for property placed_in_service after date sec_168 as amended by sec_737 of the tax relief unemployment insurance reauthorization and job creation act of pub_l_no 124_stat_3296 date the act provides in part a 15-year_property classification for qualified_leasehold_improvement_property and qualified_restaurant_property placed_in_service after date and before date and for qualified_retail_improvement_property placed_in_service after date and before date pursuant to sec_168 15-year_property has a recovery_period of years the general explanation of tax legislation enacted in the 111th congress prepared by the joint_committee on taxation staff jcs-2-11 date the bluebook discusses sec_737 of the act on pages under present law the bluebook states that qualified_restaurant_property and qualified_retail_improvement_property are not eligible for the additional first year depreciation deduction under sec_168 however footnotes and in the bluebook state that property that satisfies the definition of both qualified_leasehold_improvement_property and qualified_restaurant_property or qualified_retail_improvement_property is eligible for bonus_depreciation sec_3 of revproc_2011_26 2011_16_irb_664 provides that qualified_property that meets the definition of both qualified_leasehold_improvement_property as defined in sec_168 sec_168 and sec_1_168_k_-1 and qualified_restaurant_property as defined in sec_168 or qualified_retail_improvement_property as defined in sec_168 is eligible for the 50-percent or 100-percent additional first year depreciation deduction assuming all other requirements in sec_168 are met issue sec_1 and to qualify for the 50-percent additional first year depreciation deduction provided in sec_168 depreciable_property must be qualified_property as defined in section posts-138703-11 k and sec_1_168_k_-1 pursuant to sec_168 depreciable_property must meet several requirements to be qualified_property one of these requirements is provided under sec_168 this provision provides that depreciable_property is qualified_property if among other things the depreciable_property is property to which sec_168 applies with a recovery_period of years or less or is qualified_leasehold_improvement_property qualified_leasehold_improvement_property as defined in sec_168 sec_168 and sec_1_168_k_-1 meets the requirement in sec_168 accordingly any depreciable_property that meets the definition of qualified_leasehold_improvement_property is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met sec_168 as amended by sec_305 of the act provides that qualified_restaurant_property placed_in_service after date is not eligible for the additional first year depreciation under sec_168 sec_168 provides that qualified_retail_improvement_property placed_in_service after date is not eligible for the additional first year depreciation deduction under sec_168 however in some cases qualified_restaurant_property placed_in_service after date also meets the definition of qualified_leasehold_improvement_property in such a case both the bluebook and sec_3 of revproc_2011_26 provide that the property is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met for example if in a taxpayer constructs and places in service an improvement to an interior portion of a restaurant building and that improvement meets the definition of both qualified_restaurant_property and qualified_leasehold_improvement_property the improvement is eligible for the 50-percent additional first year depreciation deduction assuming all other requirements in sec_168 are met however if in a taxpayer constructs and places in services a new restaurant building that building is not qualified_leasehold_improvement_property and is not eligible for the additional first year depreciation deduction under sec_168 similarly in some cases qualified_retail_improvement_property placed_in_service after date also meets the definition of qualified_leasehold_improvement_property in such a case both the bluebook and sec_3 of revproc_2011_26 provide that the property is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met accordingly qualified_restaurant_property as defined in sec_168 as amended by sec_305 of the act that is placed_in_service after date and that also meets the definition of qualified_leasehold_improvement_property is eligible for the 50-percent additional first year depreciation deduction under sec_168 posts-138703-11 assuming all other requirements in sec_168 are met if qualified_restaurant_property placed_in_service after date does not meet the definition of qualified_leasehold_improvement_property such qualified_restaurant_property is not eligible for the additional first year depreciation deduction under sec_168 even though this property has a recovery_period of years further qualified_retail_improvement_property as defined in sec_168 that is placed_in_service after date and that also meets the definition of qualified_leasehold_improvement_property is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met if qualified_retail_improvement_property placed_in_service after date does not meet the definition of qualified_leasehold_improvement_property such qualified_retail_improvement_property is not eligible for the additional first year depreciation deduction under sec_168 even though this property has a recovery_period of years prior to the act qualified_restaurant_property as defined in sec_168 as in effect on the day before the date of the enactment of the act placed_in_service after date and before date is classified as 15-year_property under sec_168 consequently this property has a recovery_period of years under sec_168 and meets the requirement in sec_168 further sec_168 as in effect on the day before the date of the enactment of the act did not provide that qualified_restaurant_property is not eligible for the additional first year depreciation deduction under sec_168 accordingly qualified_restaurant_property as defined in sec_168 as in effect on the day before the date of the enactment of the act placed_in_service in is eligible for the percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met further prior to the act qualified_retail_improvement_property placed_in_service before was classified as nonresidential_real_property under sec_168 with a recovery_period of years under sec_168 or if the property met the definition of qualified_leasehold_improvement_property was classified as 15-year_property under sec_168 with a recovery_period of years under sec_168 accordingly any depreciable_property that is placed_in_service in and that meets the definition of qualified_leasehold_improvement_property is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met nonresidential_real_property however is not eligible for the additional first year depreciation deduction under sec_168 issue if property that satisfies the definition of both qualified_leasehold_improvement_property as defined in sec_168 sec_168 and sec_1_168_k_-1 and qualified_restaurant_property as defined in sec_168 or qualified_retail_improvement_property as posts-138703-11 defined in sec_168 is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming all other requirements in sec_168 are met the taxpayer claims this deduction for this property as they would for any other item of qualified_property as defined in sec_168 and sec_1_168_k_-1 no special steps are necessary case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
